EXHIBIT 10.33 June 13, 2013 Parag V. Karmarkar 6333 Morning Time Lane Columbia, MD 21044 Re:Second Amended and Restated Key Personnel Incentive Award Agreement Dear Perry: This letter (this “ Letter Agreement ”) sets forth the agreement between you and MRI Interventions, Inc., a Delaware corporation (the “ Company ”), regarding the terms upon which you are eligible to receive an incentive bonus payment (the “ Incentive Payment ”) pursuant to the Company’s Second Amended and Restated Key Personnel Incentive Program (the “ Program ”), a copy of which is attached hereto and the terms of which are incorporated herein. This Letter Agreement supersedes and replaces the prior Letter Agreement between you and the Company dated June 2, 2010. This Letter Agreement is in addition to, and not in substitution for, any other agreements between you and the Company, and the Incentive Payment is in addition to, and not in substitution for, any other compensation or benefits to which you otherwise are entitled or eligible. 1.
